FILED
                            NOT FOR PUBLICATION                             JUL 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JIANG FANG JIANG,                                No. 08-74240

              Petitioner,                        Agency No. A071-646-099

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 6, 2013**
                               Pasadena, California

Before: THOMAS, SILVERMAN, and FISHER, Circuit Judges.

       Jinfang Jiang petitions for review from the denial of her motion to reopen

her removal proceedings. We deny the petition for review. Because the parties are

familiar with the facts and history of the case, we need not recount it here. We

review the denial of a motion to reopen for abuse of discretion, so “[t]he decision

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            Respondent’s unopposed motion to submit this case on the briefs was
granted. See Fed. R. App. P. 34(a)(2). See Fed. R. App. P. 34(a)(2).
of the BIA should be left undisturbed unless it is ‘arbitrary, irrational, or contrary

to law.’” Chang Hua He v. Gonzales, 501 F.3d 1128, 1131 (9th Cir. 2007) (quoting

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002)).

      The BIA did not abuse its discretion in concluding that Jiang failed to

“establish prima facie eligibility for the relief sought.” Feng Gui Lin v. Holder,

588 F.3d 981, 986 (9th Cir. 2009) (internal quotation marks omitted); see Ordonez

v. INS, 345 F.3d 777, 785 (9th Cir. 2003). “[T]he starting point for determining

whether there is objective evidence supporting this fear [of returning to China] is

proof of the details of the family planning policy relevant to each individual case.”

In re J-H-S-, 24 I. & N. Dec. 196, 198 (BIA 2007). “If an applicant has established

the details of the specific ‘policy’ applicable in his or her case, a related inquiry

arises as to whether the facts in the record establish that the alien violated the

policy.” Id. at 199. “Assuming that this burden [of showing a policy and

violation] has been met, the alien must also establish that the violation of the

family planning policy would be punished in the local area in a way that would

give rise to an objective fear of future persecution.” Id.

      In this case, the BIA did not abuse its discretion in concluding that Jiang had

not shown that she violated the family planning policy when she gave birth to two

children in the United States or that she would suffer persecution in China as a


                                            2
result. Given the evidence in the record, the BIA’s conclusion that “there is

insufficient indication that such economic sanctions (if levied) would constitute

persecution in this case” was not “arbitrary, irrational, or contrary to law.” Chang

Hua He, 501 F.3d at 1131 (internal quotation marks omitted).

      We also reject Jiang’s arguments that the BIA failed to adequately consider,

weigh, or address her evidence. See Feng Gui Lin, 588 F.3d at 987 (explaining

that the BIA “need not expressly refute on the record every single piece of

evidence”); accord Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      PETITION DENIED.




                                          3